Citation Nr: 0824359	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  04-00 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral leg 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral hip 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and her spouse

ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active service from January 1997 to September 
1998.

This matter originally came to the Board of Veterans' Appeals 
(BVA or Board) from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that denied the benefits sought on 
appeal.  In July 2007, the Board returned this case for 
additional development, and the case was subsequently 
returned for further appellate review.  


FINDINGS OF FACT

1.  An unappealed rating decision dated in July 1999 denied 
service connection for bilateral leg, bilateral hip, and back 
disorders.

2.  The evidence received since the July 1999 rating decision 
is duplicative, cumulative, and redundant of evidence 
previously considered, and does not relate to an 
unestablished facts necessary to substantiate the claim of 
entitlement to service connection for bilateral leg, 
bilateral hip, and back disorders and does not raise a 
reasonable possibility of substantiating the claims. 


CONCLUSIONS OF LAW

1.  The July 1999 rating decision denying service connection 
for bilateral leg, bilateral hip, and back disorders is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2007).

2.  New and material evidence has not been received since the 
July 1999 rating decision, and the claim for entitlement to 
service connection for bilateral leg, bilateral hip, and back 
disorders is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in September 2002, July 2004, March 2006, 
June 2006, August 2007, and March 2008.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The VA has obtained service medical records, assisted the 
veteran in obtaining evidence, afforded the veteran medical 
examinations and opinions as to the existence and etiology of 
the claimed disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  Therefore, the 
Board finds that the duty to notify and duty to assist have 
been satisfied and will proceed to the merits of the 
veteran's appeal.  

The veteran filed a claim to reopen her claims for service 
connection for bilateral leg, bilateral hip, and back 
disorders in July 2002.  In December 2002, the RO denied this 
claim finding that the veteran had not submitted new and 
material evidence to reopen the claim.  The veteran contends 
that she has submitted new and material evidence.  At her 
April 2008 hearing the veteran testified that she was in 
perfect condition when entering service and that since 
service she has experienced problems that have limited her 
mobility in certain areas of her life.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to  agency decision makers.  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156 
(a). 

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also 38 C.F.R. § 3.303 (2007).

In determining whether evidence is "new and material," the 
creditability of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

The RO originally denied entitlement to service connection 
for bilateral hip, back, and bilateral leg disorders in a 
July 1999 rating decision on the basis that the veteran did 
not have evidence of chronic bilateral hip, back, or 
bilateral leg disorders subject to service connection.  The 
veteran was notified of that decision and of her appellate 
rights, but she did not appeal that decision and it is now a 
final decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160 (d), 
20.200, 20.201, 20.302, 20.1103.

Evidence considered at the time of the July 1999 rating 
decision includes the veteran's service medical records 
(SMRs), a VA examination report dated in April 1999, which 
notes that the veteran has bone and joint pain, but no 
chronic disability or disease, including fibromyalgia or 
myofacial pain syndrome, and statements from the veteran.  

The veteran has submitted the following additional evidence 
since the July 1999 rating decision:

SMRs dated in July and September 1998, which note that the 
veteran was assessed with shin splints and reported chronic 
bilateral leg pain, respectively.  SMRs dated in August 1998 
that note an assessment of myofacial pain syndrome, and SMRs 
dated in August 1998, which note impressions of a normal 
study of the hips and no abnormalities of the lumbosacral 
spine.

VA treatment records dated in August 2001, which note pain in 
the right lower leg, and an impression of negative right leg.  
An August 2001 VA treatment report, which notes leg pain of 
an unknown etiology, probably somatization disorder.  Private 
medical records dated in April 2002, which note mild 
degenerative findings within the thoracic spine.  A July 2002 
VA treatment report, which notes, following imaging, 
impressions of negative ankles, negative right leg, and 
negative lumbosacral spine.

An undated letter from the veteran's husband that indicates 
that when the veteran entered the military she was healthy 
and now she complains of pain with normal, everyday 
activities.  

A VA examination, which was conducted in April 2006.  A 
review of the veteran's claims file and imaging was conducted 
by the examiner.  A diagnosis of mechanical back syndrome, 
which is primarily noted as a musculoskeletal or spinal 
strain was given, however later in the examination report the 
examiner noted that a lumbar strain is not an objective 
diagnosis and the low back pain reported by the veteran is 
entirely subjective.  Concerning her hips, the examiner noted 
no evidence of hip joint abnormalities, and that the veteran 
does not have any hip disorders.  Regarding her legs, the 
examiner noted a previous history of anterior shin splints, 
but no objective evidence of shin splints at the time of the 
examination. 

A private medical treatment record dated in October 2006 
notes assessments of mechanical sacroiliac joint dysfunction 
and low back pain.  A private medical opinion dated in 
November 2006 notes that the veteran asked for an opinion 
regarding the relationship of her complaints to her military 
service.  The treating clinician opined that the relationship 
of her current complaints and physical findings to the 
historical account of pain onset while in the military is 
indeterminate.  

Regarding the duplicate copy of the veteran's SMRs this 
evidence is not new, as it is duplicative of evidence 
previously considered by the RO at the time of the July 1999 
rating decision.  

The veteran and her husband's statements of record submitted 
since the July 1999 rating decision are not new and material 
evidence because they are redundant of evidence considered by 
the RO at the time of the July 1999 rating decision, and, 
even assuming their credibility, do not present a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156 (a).

The August 2001 VA treatment records note impressions of 
negative right leg and pain of an unknown etiology.  
Likewise, the July 2002 VA treatment report notes impressions 
of negative ankles, negative right leg, and negative 
lumbosacral spine, and the April 2006 VA examination notes 
that the veteran has no objective diagnosis related to her 
back, hips, or legs.  Although this evidence is new because 
it is not duplicative of evidence considered by the RO at the 
time of the July 1999 rating decision, this evidence is not 
material as it does not does not present a reasonable 
possibility of substantiating the claim because it tends to 
disprove that the veteran has a current diagnosis or 
disability, which is a fact necessary to substantiate the 
veteran's claim as required by 38 C.F.R. § 3.303.  See 
38 C.F.R. § 3.156 (a).  Additionally, this evidence is not 
material because it is redundant of the April 1999 VA 
examination and other evidence considered by the RO at the 
time of the July 1999 rating decision that shows the veteran 
has no current disability of her bilateral legs, bilateral 
hips, or back. 

The private medical records dated in April 2002, which note 
mild degenerative findings within the spine, and the October 
2006 private medical records, which note assessments of 
mechanical sacroiliac joint dysfunction and low back pain, 
are new because they are not duplicative of evidence 
considered by the RO in July 1999.  However, this evidence is 
not material because it does not relate to the unestablished 
fact of whether the veteran has a current back condition that 
is related to service, which is necessary to substantiate a 
service connection claim as required by 38 C.F.R. § 3.303.  
Therefore, this evidence does not present a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156 (a).

Likewise, the November 2006 medical opinion, which notes that 
the clinician's opinion concerning a relationship between the 
veteran's current problems and service is indeterminate, is 
new because it was not previously considered by the RO.  
However, this evidence is not material as it does not does 
not present a reasonable possibility of substantiating the 
claim because it expresses no opinion about whether the 
veteran has a current disability that is related to service 
as required by 38 C.F.R. § 3.303.  Therefore, this evidence 
too does not present a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156 (a).

Given the absence of receipt of any new and material evidence 
since the July 1999 rating decision, reopening the claim to 
entitlement to service connection for a bilateral leg 
disorder, a bilateral hip disorder, and a back disorder is 
not warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  


ORDER

New and material evidence not having been submitted, the 
claim for service connection for a bilateral leg disorder is 
not reopened and remains denied.  

New and material evidence not having been submitted, the 
claim for service connection for a bilateral hip disorder is 
not reopened and remains denied.  

New and material evidence not having been submitted, the 
claim for service connection for a back disorder is not 
reopened and remains denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


